DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: While the unit microliter is often represented as "ul" or "uL," the appropriate symbol for microliter is µl or µL (having a mu). For example, "ul" appears on p. 5 of Applicant's specification while Table 2 (see p. 14) utilizes the correct µl.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: While the unit microliter is often represented as "ul" or "uL," the appropriate symbol for microliter is µl or µL (having a mu).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2017/0023546), hereinafter Holmes.
	In regards to claim 1, Holmes discloses a method for the pre-analytical treatment of a blood sample to be analyzed, comprising the following steps: a) providing the sample to be analyzed in a suitable container (sample vessel) ([0006], [0010], [0491]), b) providing a suitable sample matrix for said sample, comprising the anticoagulant (anti-coagulant) ([0006], [0491]) sodium citrate in said container ([0396], [0491]), c) centrifuging said sample of b) at least 3000 g ([0604]) for about 2 to 10 min ([0604]); and d) subjecting said sample to analytical testing comprising i) serology testing (immunoassay) ([0622]), ii) clinical chemistry (CC) testing (general chemistry assays) ([0625]), iii) nucleic acid testing (NAT) (nucleic acid amplification assay, PCR, LAMP) ([0624]); and iv) blood typing (ABO, RHD) ([0625]).
	In regards to claim 2, Holmes discloses a method further comprising archiving (storage in a cooling chamber [0017]; placing said plurality of sample vessels in a temperature transport container [0030]) analytical material of i) and/or iii) (cooled tray to hold the samples vessels in a cooling chamber prior to loading the vessels into the container for use in FDA-certified assay devices) ([0035]).
	In regards to claim 3, Holmes discloses a method further comprising wherein said container is labeled with a barcode (bar code scanning of vessels [0037]; information storage unit may be a QR code [0414]).
	In regards to claim 4, Holmes discloses a method further comprising wherein said sample has a volume of no more than 5 mL ([0135]).

	In regards to claim 7, Holmes discloses a method wherein said sample matrix is provided as a spray dried composition (anti-coagulant coating) ([0202], [0423]).
	In regards to claim 8, Holmes discloses a method wherein said method is performed fully automated ([0068], [0360], [0449], [0554]).
	In regards to claim 9, Holmes discloses a method wherein said blood sample to be analyzed is not a serum sample (whole blood) ([0491]) and/or does not comprise heparin (a third sample vessel may contain whole blood with sodium citrate) ([0491]).
	In regards to claim 10, Holmes discloses a method wherein said blood sample to be analyzed is a pooled sample (collected a fluid sample that may be pooled) ([0265], [0447], [0501]).
	In regards to claim 12, Holmes discloses an apparatus (automated fluid handling apparatus) characterized in that it comprises suitable components for performing the method according to claim 1 ([0068], [0449], [0515]).
	In regards to claim 13, Holmes discloses an apparatus characterized in that it is suitable for generating the sample matrix, centrifugation, aliquot extraction, serology testing, clinical chemistry testing, nucleic acid extraction including pooling, PCR preparation, blood typing, and/or raw data analysis (vessel may be directed to an appropriate location and/or have appropriate processing (e.g., sample prep, assay, detection, analysis) performed on the contents of the vessel in an automated fashion without requiring human intervention) ([0360], [0515], [0629]).

In regards to claim 15, Holmes discloses a method for the pre-analytical treatment of a blood sample to be analyzed, comprising the following steps: a) providing the sample to be analyzed in a suitable container (sample vessel) ([0006], [0010], [0491]), b) providing a suitable sample matrix for said sample, comprising the anticoagulant (anti-coagulant) ([0006], [0491]) sodium citrate in said container ([0396], [0491]), c) centrifuging said sample of b) at least 3000 g ([0604]) for about 2 to 10 min ([0604]); and d) subjecting said sample to analytical testing comprising i) serology testing (immunoassay) ([0622]), ii) clinical chemistry (CC) testing (general chemistry assays) ([0625]), iii) nucleic acid testing (NAT) (nucleic acid amplification assay, PCR, LAMP) ([0624]); and iv) blood typing (ABO, RHD) ([0625]); wherein said method comprises the use of an apparatus according to claim 12 ([0068], [0449], [0515]).
	In regards to claim 17, Holmes discloses a method further comprising in step d) subjecting said sample to analytical testing comprising i) serology testing (immunoassay) ([0622]), ii) clinical chemistry (CC) testing (general chemistry assays) ([0625]), iii) nucleic acid testing (NAT) (nucleic acid amplification assay, PCR, LAMP) ([0624]); and iv) blood typing (ABO, RHD) ([0625]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, as applied to claim 1, and in view of Gibbons et al. (US 2015/0185234), hereinafter Gibbons.
	In regards to claim 5, Holmes teaches that smaller portions of a blood sample may be used for different measurements ([0135]). 
However, Holmes is silent on a method comprising wherein said samples for analytical testing are selected from about 900 µl for serology, about 100 µl for CC, about 2 ml for NAT, and about 200 µl for blood typing.
	Gibbons discloses the analogous art of providing a sample for assay ([0621]). Gibbons teaches that the quality of an assay is determined by the volume and quality of the sample ([0621]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, sample volume is a result-effective variable that is optimized depending upon the desired assay.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method disclosed by Holmes by optimizing the sample volume to include 
	In regards to claim 18, Holmes is silent on a method wherein said sample has a volume of about 9 ml.
	Gibbons discloses the analogous art of providing a sample for assay ([0621]). Gibbons teaches that the quality of an assay is determined by the volume and quality of the sample ([0621]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, sample volume is a result-effective variable that is optimized depending upon the desired assay.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method disclosed by Holmes by optimizing the sample volume to include said sample that has a volume of about 9 ml for the benefit of achieving a quality assay as a direct result of the volume of sample (Gibbons, [0621]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, as applied to claim 1, in view of Marble et al. (US 2013/0184446), hereinafter Marble, and further in view of Stahl et al. (US 2012/0201811), hereinafter Stahl.
In regards to claim 11, Holmes discloses a method further comprising an additional centrifugation (secondary centrifugation step) ([0593]).
However, Holmes is silent on a method comprising an additional centrifugation at about 2000 to 3400 x g for about 15 to 25 min and re-testing serology according to claim 1 d) i), if the sample is initially reactive for said serology.
Marble discloses the analogous art of purifying whole blood samples (abstract). Marble teaches that parameters such as centrifugation time and centrifugal force are result-effective variables to accomplish a desired purification of blood samples ([0049]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Stahl discloses the analogous art of screening blood samples for HIV infection (serology) (abstract; [0332]). Stahl teaches that upon a first reactive serology result for HIV (specimens with a reactive ELISA result), specimens are then retested in duplicate to confirm the result ([0332]). 
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variables of centrifugal force to be about 2000 to 3400 x g and the centrifugation time to be 15 to 25 minutes for the benefit of achieving a desire purification (Marble, [0049]) and re-testing serology according to claim 1 d) i), if the sample is initially reactive for said serology for the benefit of confirming the result (Stahl, [0332]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, as applied to claim 1, in view of Marble.
	In regards to claim 16, Holmes is silent on a method wherein step c) the sample is centrifuged for about 5 min at 2600 g.
Marble discloses the analogous art of purifying whole blood samples (abstract). Marble teaches that parameters such as centrifugation time and centrifugal force are result-effective variables to accomplish a desired purification of blood samples ([0049]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variables of centrifugal force to be at 2600 x g and the centrifugation time to be 5 minutes for the benefit of achieving a desired purification (Marble, [0049]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Gibbons, as applied to claim 11, and further in view of Marble.
	In regards to claim 20, the combination of Holmes and Gibbons is silent on a method wherein the additional centrifugation is carried out for about 20 min at about 2600 x g.

MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variables of centrifugal force to be at 2600 x g and the centrifugation time to be 20 minutes for the benefit of achieving a desired purification (Marble, [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797